On Rehearing.
LAND, J.
Act No. 191 of 1898 prescribes the rules of practice to be observed where the party cast in a suit in a Court of Appeal desires to obtain from the Supreme Court a writ of certiorari to review the judgment rendered by the Court of Appeal. The statute requires the applicant for such a writ to file a peti*942tion addressed to the Supreme Court or one of the justices thereof, “in which he shall set forth, as briefly as. possible, the nature of the case, the issues therein, and the questions of law, jurisprudence, or jurisdiction involved; he shall also annex to said petition a statement or assignment of the errors alleged to exist in the decree complained of.”
In the case at bar no statement or assignment of errors was annexed to the petition of the applicant, and the petition itself merely alleged that the judgment of the circuit court was “erroneous and should be set aside.” The petition does not conform to the requirements of the statute, nor does it assign any special error or errors in the decree of the Court of Appeal. A general allegation of error in a decree of the Court of Appeal is too vague and indefinite to afford a basis for a writ of review.
To hold that such an allegation is sufficient would be to ignore the rules of pleading laid down in Act No. 191 of 1898 and to furnish a precedent for ignoring all other rules of practice on the same subject-matter.
Without an assignment of errors, the Supreme Court cannot discharge its functions under article 101 of the Constitution and the enabling act of 1898. To order a writ of review on a general allegation that the decree below is erroneous would be equivalent to granting an appeal, without bond and security.
It is therefore ordered that our former decree herein be reinstated and made the judgment of the court.